Title: To Alexander Hamilton from Benjamin Rush, 26 November 1801
From: Rush, Benjamin
To: Hamilton, Alexander



Dear Sir!
Philadelphia Novr: 26. 1801

Permit a whole family to mingle their tears with yours upon the late distressing event that has taken place in your family.
It may perhaps help to sooth your grief when I add to that united expression of Sympathy, that your Son had made himself very dear to my family during his late visit to Philadelphia, by the most engaging deportment. His visits to us were daily, and after each of them he left us with fresh impressions of the correctness of his understanding and manners, and of the goodness of his disposition. To One of my Children he has endeared himself by an Act of friendship & benevolence that did great honor to his heart, and will be rememb[e]red with gratitude by Mrs. Rush, and myself as long as we live. My Son has preserved a record of it in an elegant and friendly letter which he received from him After his return to New York.
You do not weep alone. Many, many tears have been Shed in our city upon your Account.
It afforded your friends great Consolation to hear of the pious manner in which your son closed the last hours of his life. God does not judge, nor condemn like man. There are no limits to his mercy.
My dear Mrs Rush joins in respectful Sympathy with Mrs Hamilton with Dr Sir
Yours sincerely

Benja. Rush
Genl Hamilton
